DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amended claims filed on 4/27/2021, wherein:
Claims 1, 3-8, 10, 12, 14-19, 21, and 22 have been amended;
Claims 11 and remain as original;
Claims 2, 9, 13, and 20 have been cancelled; and
Claims 1, 3-8, 10-12, 14-19, 21, and 22 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
Amendments of the claims resolves the previous rejections of claims 1-22 under 35 U.S.C. 112(b) as being indefinite and the previous rejections pursuant to 35 U.S.C 112(b) are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-12, 14-19, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for calculating an annuity which is considered a judicial exception because it falls under the categories of Mental Processes and Certain Methods of Organizing Human Activity such as fundamental economic principles or practices.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1, 3-8, 10-12, 14-19, 21, and 22 are directed to the statutory category of a process.  
Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claims 1, 12, and 22, the claims recite an abstract idea of: calculating an annuity.  The limitations of: receiving one or more inputs comprising a total assets amount comprising purchasing assets and withdrawal assets, wherein the purchasing assets represent an amount to be applied towards the annuity purchase amount and the withdrawal assets represent an amount to be used to draw spendable funds during a deferment period, the withdrawal assets being different from the purchasing assets, an income pattern, wherein the income pattern is a function representing how income increases or decreases at a given time, a retiree's age, and an annuity start date representing a date to be used as the beginning date of an annuity period and the conclusion of the deferment period; selecting an annuity payment corresponding to the annuity start date wherein the annuity payment is an amount that an annuity would pay out at the annuity start date; generating an initial periodic withdrawal stream which withdraws value from at least the withdrawal assets during the deferment period, such that: a total income stream, matches the income pattern, and an amount for the total income stream at a period corresponding to the annuity start date matches the selected annuity payment, wherein the total income stream comprises at least the initial periodic withdrawal stream; identifying a period number, before a withdrawal is made at the period number, at which the value of the withdrawal assets remaining, would be reduced to zero or less if the initial periodic withdrawal stream was executed; comparing the period number to the period of the annuity start date and performing one of: increasing the selected annuity payment in response to the period number falling after the period of the annuity start date; decreasing the selected annuity payment in response to the period number falling before the period of the annuity start date; or identifying the selected annuity payment as an optimal annuity payment in response to the period number being equal to the period of the annuity start date; repeating the generating the initial periodic withdrawal stream, the identifying the period number and the comparing the period number until the selected annuity payment is identified as the optimal annuity payment; and setting the annuity purchase amount based on the identified optimal annuity payment, the retiree age, and the annuity start date, as drafted, when considered individually and collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Mental Processes, and Certain Methods of Organizing Human Activity since it recites fundamental economic principles or practices.  The steps of receiving one or more inputs, selecting an annuity payment, generating an initial periodic withdrawal stream, identifying a period number, comparing the period number to the period of the annuity start date and performing one of: increasing the selected annuity payment, decreasing the selected annuity payment, or identifying the selected annuity payment as optimal annuity payment; repeating the generating initial periodic withdrawal stream, the identifying the period number and the comparing the period number until the selected annuity payment is identified as the optimal annuity payment; and setting the annuity purchase amount, are drawn to the overall abstract idea of calculating an annuity which is a fundamental economic practice.  Independent claims 12 and 22 falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas based on similar reasoning and rationale.  
The steps of the claim when considered individually and collectively as an ordered combination, also fall under the category of Mental Processes (concepts performed in the human mind including observations, evaluations, judgements and opinions).  The courts do not distinguish between mental processes that are performed in the entirely in the human mind and mental processes that require a human to use a physical aid (e.g. pen or payer or a slide rule) to perform the claim limitation.  See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed “conversion of [binary-coded decimal] numerals to pure binary numbers can be done mentally,” i.e., “as a person would do it by head and hand.”); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of “translating a functional description of a logic circuit into a hardware component descripting of the logic circuit” are directed to an abstract idea, because the claims “read on an individual performing the claimed steps mentally or with pencil and paper”). (See MPEP 2106.04(a)(2)).  Independent claims 12 and 22 falls within the “Mental Processes” grouping of abstract ideas based on similar reasoning and rationale 
All of the steps of the independent claims, when considered individually and collectively as an ordered combination, are drawn to the overall abstract idea of calculating an annuity.  Hence the steps of the claims, when considered individually and collectively as an ordered combination, are a process that, under the broadest reasonable interpretation, covers mental processes as well as methods of organizing human activity such as fundamental economic practices.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “a processor and memory, an input device, a communications interface device, and a computer readable medium storing instructions executed by a computer”. That is, other than a processor, nothing in the claims precludes the steps from being performed as a mental process and also a method of organizing human activity.  If a claim limitation, under the broadest reasonable interpretation, covers methods of organizing hhuman activity and also mental processes, but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, independent claims 1, 12, and 22 recite an abstract idea.    
Dependent claims 3-8, 10, 11, 14-19, and 21 recite similar limitations as claims 1, 12 and 22; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 3-5, 11, and 14-16, the additional limitations of: excluding a set aside amount from the total amount in the identifying of the period number; wherein the generating the initial periodic withdrawal stream and the identifying a period number are based on a first projected rate of return of the withdrawal assets; excluding a cushion amount from the total assets amount wherein the cushion amount defines an amount remaining at the end of the deferment period; and displaying the annuity purchase amount, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity and mental processes because these describe the intermediate steps for calculating the annuity.
In claims 6 and 17, the limitations of: determining an underperformance probability that the withdrawal assets will be drawn to zero by the initial periodic withdrawal stream at a period number before the identified period number, based on the rate of return being equal to a second projected rate of return that is less than the first projected rate of return; and determining a set-aside amount based on an amount required to reduce the underperformance probability below a threshold, wherein the set-aside amount is excluded from the total assets amount in the identifying of the period number but included in the withdrawal assets amount when determining the underperformance probability, are further refinements of mental processes and methods of organizing human activity such as fundamental economic principles or practices because they describe a variation in the method for calculating the annuity.
In claims 7 and 18, the limitations of: generating an alternate periodic withdrawal stream at periodic intervals during the deferment period before the identified period number based on the withdrawal assets having a second projected rate of return; determining a set-aside amount based on a net present value of a difference between the initial periodic withdrawal stream and the alternate periodic withdrawal stream; wherein the withdrawal assets and the set-aside amount would be reduced to zero at the annuity start date under the alternate periodic withdrawal stream; and excluding the set-aside amount from the total assets amount in the identifying of the period number, are further refinements of mental processes and methods of organizing human activity such as fundamental economic principles or practices because they describe a variation in the method for calculating the annuity for contingencies that are taken into consideration when applying the abstract idea and the environment in which the abstract idea is applied.
In claims 8 and 19, the limitations of wherein at least a portion of a reverse mortgage is included in one or more of: the purchasing assets;Atty. Dkt. No. 4417.0010000- 41 - a set-aside amount separate from the total assets amount in the identifying of the period number; a cushion amount separate from the total assets amount remaining in the identifying of the period number; or the withdrawal assets, wherein a property rate of return applied to the reverse mortgage is different from the first projected rate of return, are further refinements of mental processes and methods of organizing human activity such as fundamental economic principles or practices because they describe calculating an annuity within the context of a reverse mortgage on real property.  
In claims 10 and 21, the limitations of: wherein the total income stream further comprises a supplemental income stream; wherein the identifying comprises identifying a period number at which a combination of the supplemental income stream and the withdrawal assets remaining, before a withdrawal is made at the period number, is less than the total income stream at the period number; and wherein the generating of the initial periodic withdrawal stream comprises generating the periodic withdrawal stream based on the difference between the total income stream, and the supplemental income stream, are further refinements of mental processes and methods of organizing human activity such as fundamental economic principles or practices because they describe a variation in the method for calculating the annuity wherein additional income is added to the calculation.
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “the processor and memory, and the input device”.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Similarly, if a claim limitation covers concepts performed in the mind, but for the recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 12, and 22 only recite the additional elements of “a processor and memory, an input device, a communications interface device, and a computer readable medium storing instructions executed by a computer”.  A plain reading of Figures 11, and 12, and associated descriptions in para. 39 of the specification stating “the method of the planning tool may be implemented using a computer system comprising one or more processors and memory…the computer system may be self-contained, distributed or virtual…the computer system may be any system capable of performing calculations”, and at least paras. 133-148 of the specification stating “the processors may be implemented using a single-core processor, a multi-core processor, or separate processors…computer system 1200 may include one or more processors (also called central processing units, or CPUs), such as a processor 1204…one or more processors 1204 may be a graphics processing unit (GPU)…computer system may be a client or server, accessing or hosting any applications and/or data through any delivery paradigm)” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a processor and memory, an input device, a communications interface device, and a computer readable medium storing instructions executed by a computer” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 12, and 22 are directed to an abstract idea. 
In dependent claims 3-8, 10, 11, 14-19, and 21, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B – 2019 PEG pg. 56
Independent claims 1, 12, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor and memory, an input device, a communications interface device, and a computer readable medium storing instructions executed by a computer” to perform the steps of: receiving one or more inputs comprising a total assets amount comprising purchasing assets and withdrawal assets, wherein the purchasing assets represent an amount to be applied towards the annuity purchase amount and the withdrawal assets represent an amount to be used to draw spendable funds during a deferment period, the withdrawal assets being different from the purchasing assets, an income pattern, wherein the income pattern is a function representing how income increases or decreases at a given time, a retiree's age, and an annuity start date representing a date to be used as the beginning date of an annuity period and the conclusion of the deferment period; selecting an annuity payment corresponding to the annuity start date wherein the annuity payment is an amount that an annuity would pay out at the annuity start date; generating an initial periodic withdrawal stream which withdraws value from at least the withdrawal assets during the deferment period, such that: a total income stream, matches the income pattern, and an amount for the total income stream at a period corresponding to the annuity start date matches the selected annuity payment, wherein the total income stream comprises at least the initial periodic withdrawal stream; identifying a period number, before a withdrawal is made at the period number, at which the value of the withdrawal assets remaining, would be reduced to zero or less if the initial periodic withdrawal stream was executed; comparing the period number to the period of the annuity start date and performing one of: increasing the selected annuity payment in response to the period number falling after the period of the annuity start date; decreasing the selected annuity payment in response to the period number falling before the period of the annuity start date; or identifying the selected annuity payment as an optimal annuity payment in response to the period number being equal to the period of the annuity start date; repeating the generating the initial periodic withdrawal stream, the identifying the period number and the comparing the period number until the selected annuity payment is identified as the optimal annuity payment; and setting the annuity purchase amount based on the identified optimal annuity payment, the retiree age, and the annuity start date, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claims 1, 12, and 22 are not patent eligible.  
In addition, the dependent claims 3-8, 10, 11, 14-19, and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office Action.
The following is an examiner’s statement of reasons for allowable subject matter of independent clams 1, 12, and 22 over prior art.
The closest prior art of record is US 8,326,728 to Devaney et al. (hereinafter referred to as Devaney), US 7,647,261 to Merton et al. (hereinafter referred to as Merton), US 8,515,848 to Torre et al. (hereinafter referred to as Torre) and US 8,010,388 to Joyce (hereinafter referred to as Joyce).  Allowable subject matter is indicated because none of the prior art of record, alone or in combination, appears to teach or fairly suggest or render obvious the combination set forth in independent claims 1, 12, and 22.  For independent claims 1, the prior art of Devaney, Merton, Torre, and Joyce specifically do not disclose: selecting, by the processor, an annuity payment corresponding to the annuity start date, generating, by the processor, an initial periodic withdrawal stream which withdraws value from at least the withdrawal assets during the deferment period, such that: a total income stream matches the income pattern, and the amount for the total income stream at a period corresponding to the annuity start date matches the selected initial annuity payment, identifying, by the processor, a period number, before a withdrawal is made at the period number, at which the value of the withdrawal assets remaining, would be reduced to zero or less if the initial periodic withdrawal stream was executed, comparing, by the processor, the period number to period of the annuity start date, and repeating the generating the initial periodic withdrawal stream, the identifying the period number and the comparing the period number until the selected annuity payment is identified as the optimal annuity payment, and setting by the processor, the annuity purchase amount based on the identified optimal annuity payment.  Similar reasoning and rationale apply to the other independent claims 12, and 22.  Dependent claims 3-8, 10, 11, 14-19, and 21 are allowable over the prior art by virtue of their dependency on an allowed claim. 

	Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-12, 14-19, 21, and 22 have been fully considered by the Examiner. Applicant’s arguments and amended claims have been considered with respect to the rejections of claims 1-22 pursuant to 35 USC 112(b) and the previous rejections pursuant to 35 USC 112(b) are withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 3-8, 10-12, 14-19, 21, and 22 under 35 USC 101 have been fully considered by the Examiner.  However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1, 3-8, 10-12, 14-19, 21, and 22 under 35 USC 101 is maintained.
The Applicant argues on pages 24 and 25 of their Remarks that under Step 2A of the 2019 PEG, that the claim do not recite limitations that can be performed mentally and the claims do not recite certain methods of organizing human activity such as fundamental economic principles or practices because the ideas of the claims are contrary to fundamental practices of determining an annuity start date.   Examiner respectfully disagrees with Applicant’s arguments that the claims do not fall under the category of Mental Processes because as stated in the 101 rejection above, the courts do not distinguish between mental processes that are performed in the entirely in the human mind and mental processes that require a human to use a physical aid (e.g. pen or payer or a slide rule) to perform the claim limitations.  Examiner also respectfully disagrees with Applicant’s argument that the claims do not recite Certain Methods of Organizing Human Activity such as fundamental economic principles or practices under Step 1 of the 2019 PEG.  As stated in the previous office action, if a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Under the broadest reasonable interpretation the claims cover determining an annuity purchase amount for a retiree which is a fundamental economic practice which falls under the grouping of “Certain Methods of Organizing Human Activity”.
Applicant further argues that even if the claims recite a judicial exception, the claims as a whole integrate any alleged abstract idea into a practical application.  The Applicant further states on pages 25 and 26 of their remarks, that the claims provide specific improvements over prior systems resulting in improvements in the computer processing and functioning of an electronic optimization tool by determining an annuity purchase amount by iterating the annuity payment and comparing period number to further adjust the selected annuity payment until conditions are met which also provides a technical solution to a technical problem which reduces processing time.  
Examiner respectfully disagrees with Applicant’s argument because selecting an annuity payment and comparing it to a total income stream, is not an improvement to the functioning of a computer or a technical solution to a problem.  A processor receiving inputs and determining an optimal initial payment is nothing more than executing instructions to apply the exception to a computer. This is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)).  The additional elements of the “a processor and memory, an input device, a communications interface device, and a computer readable medium storing instructions executed by a computer” are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  There is no improvement to the claimed computer elements, or to any other technology or technical field.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.
The Applicant further argues on pages 27 and 28 of their Remarks, that under Step 2B of the 2019 PEG, the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claims include additional features that ensure that the claim is more than a drafting effort designed to monopolize the alleged abstract idea.  Applicant argues that the claims are an unconventional operation that solve a technology-based problem similar to Amdocs, in which the Federal Circuit held that the generic techniques were combined in an unconventional manner.  Examiner respectfully disagrees with Applicant’s argument, because the claims in Amdocs were directed towards network processing data in a way that was unconventional, resulting in an improvement to the technical area of processing data by reducing the flow of data records and also reducing the amount of data stored in the central database, thus eliminating capacity bottlenecks, and improving the scalability and efficiency of the system, resulting in an improvement to the additional elements themselves.  As stated previously, Applicants claims do not result in an improvement to the claimed computer elements, or to any other technology or technical field.  Applicant further argues that the claims do not simply append well-understood, routine, conventional activities previously known to industry but instead recite specific rules to select and iteratively adjust an annuity payment based on matching conditions which is similar to McRo in which the Federal Circuit held the claims required that the “rules be rendered in a specific way” which was not well-understood, routine, conventional activities.  Examiner respectfully disagrees with Applicant's argument.  The claims in McRO were held patent eligible because the claims were directed at specific rules that resulted in an improvement to the technology of computer generated lip synchronization and the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process." The claims at issue in McRO described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, allowing the computer to perform a function not previously performable by a computer.  In the instant application, the Examiner fails to see where the technological improvement is because the limitations are directed towards steps performed on a computer, and the functioning of the additional elements or technological processes themselves are not improved as a whole.  The additional elements of “a processor and memory, an input device, a communications interface device, and a computer readable medium storing instructions executed by a computer” amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore the rejection of the claims pursuant to 35 USC 101 is maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 12, and 22 under 35 USC 103, the Applicant argues that the prior art fails to disclose the limitations of the amended claims.  Examiner finds Applicant’s arguments persuasive and the previous rejections of claim 1, 3-8, 10-12, 14-19, 21, and 22 pursuant to 35 USC 103 are withdrawn. 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stiff (US 2008/0109341) teaches a system to provide a deferred premium annuity.
Mercier (US 8,374,945) teaches multiple income start dates for annuities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P. S./
Examiner, Art Unit 3695
7/31/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
August 2, 2021